Citation Nr: 1630245	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  12-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left calf condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1990 to August 1990, with additional service in the Illinois Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ), a transcript of which has been associated with the claims file.

The Board remanded this claim in June 2014 for additional development.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current left calf condition is due to an injury incurred during a period of active duty for training.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for a left calf condition have been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.15, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As the Board's decision to grant service connection for a left calf condition is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to this claim.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).

The term "active military service" includes any period of Active Duty for Training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of Inactive Duty for Training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for training means full-time duty performed by the Reserves.  38 C.F.R. § 3.6(c).

However, the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based only on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); see also Smith v. Shinseki, 24 Vet. App. 40, 48 n.7 (2010).  Therefore, the presumptions of sound condition at entrance (38 U.S.C.A. §§ 1111, 1132), of aggravation where evidence shows an increase in severity of a pre-existing disease (38 C.F.R. § 3.306), and of service incurrence for certain chronic diseases that manifest themselves to a degree of 10 percent or more disabling within a year from the date of separation from service (38 C.F.R. §§ 3.307, 3.309) are not available with respect to periods of ACDUTRA or INACDUTRA.

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; every item of evidence does not necessarily have the same probative value.  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Factual Background

The Veteran contends that his left calf condition is due to an injury he incurred June 1990, while performing ACDUTRA at Fort Sill, Oklahoma.

Service treatment records show that during the Veteran's third week of basic training, he injured his left calf when the back of his left leg hit a board.  X-rays were within normal limits except for exostosis, which the Veteran stated was evaluated eight years prior to his injury.  The Veteran had "noticeable edema" and there was a tender, red mass over one third of his left calf.  The assessment was probable contusion left calf and possible partial gastrocnemius tear.  A second physician concurred that the Veteran had a gastrocnemius contusion.  On subsequent follow-up consultations, the Veteran's left calf was noted to be improving, "but still swollen and tight."  

A May 1991 service treatment record from Naval Hospital Great Lakes shows that the Veteran reported continued left calf pain, and he was referred to a civilian facility for follow-up treatment.  In the referral for civilian treatment, it was noted that the "Veteran [is] found to be disabled due to contusion of the left calf.  Injury incurred one year ago on active duty."  It was also noted that the Veteran had an injury to the nerve.  

A Statement of Medical Examination and Duty Status dated in January 1992 shows that the Veteran was injured while on ACDUTRA and that the calf injury was found to be in the line of duty and permanent.  

In a March 1992, the Veteran underwent a medical board.  The medical board noted that the Veteran injured his calf in basic training and that after the injury "had marked pain and swelling and was immobilized for approximately six weeks."  The Veteran reported that he continued to have swelling and pain of the left calf.  He also complained of stiffness and difficulty with running or walking long distances and decreased power of his left leg.  The medical board also noted that the Veteran was evaluated at Loyola Hospital in the summer of 1991, and "an MRI scan revealed an area of superficial myositis of the left calf and no other abnormalities."  On examination, the Veteran's left calf was slightly larger than his right calf, and there was a palpable nodular area approximately three centimeters distal to the knee joint.  The nodular area measured approximately four by two centimeters, and it was tender with bluish discoloration.  X-rays were normal.  The final diagnosis was myositis of the left calf that did not exist prior to service, and the medical board opinion that the Veteran was unable to perform his military duties in a full duty capacity due to the pain and stiffness.

In a November 2009 statement, the Veteran reported that he severely injured his left calf muscle in service and that his "leg never got better."  The Veteran stated that his leg was never the same and "has gotten very bad over time."  He averred that the contusion he sustained on his lower left leg caused muscle and nerve damage, which greatly affected his circulation and the nerves in his leg."  He also reported a "pins and needles sensation" that runs from the back of his left thigh into his left calf and foot.  

The Veteran was afforded a VA examination in April 2010.  The Veteran reported intermittent pain since his in-service injury.  He also reported a lack of sensation of the skin over the left calf, weakness of the left lower leg, and varicose veins.  On examination, the Veteran's overall muscle function was abnormal due to pain of the left calf with weight bearing.  The examiner indicated that muscle group XI, triceps surae (gastrocnemius and soleus), was injured.  The examiner also indicated that the Veteran had residuals of nerve damage in that the Veteran reported a loss of sensation to light touch of the skin.  The examiner noted that varicosity was present on the posterior left lower leg.  X-rays showed osteochondroma of the proximal tibia.  The examiner opined that the Veteran's current left calf condition was less likely as not caused by blunt trauma to the left calf in June 1990 because "[t]here are no treatment records of continuing care after his evaluation and treatment of left calf pain from Loyola in 1991" and because "[t]here is no recent medical evaluation of his current symptoms."  The examiner also indicated that the osteochondroma shown on current x-rays was the same as the exostosis noted in the May 1990 x-rays, which the Veteran stated was present eight years prior to his injury.  The examiner stated that "[m]ost osteochondromas are asymptomatic and do not require treatment but may develop pain of overlying soft tissue."

In a May 2010 letter, a private treatment provider indicated that the Veteran was treated in 2008 due to injuries he sustained in an automobile accident and that he disclosed in his history that he had a prior left lower extremity injury while attending basic training.  

In a November 2012 statement, the Veteran reported that he lived in Canada from 1993 to 2001 and that medical records for continuity of treatment are not available.  He also indicated that he lived in Hong Kong from 2001 to 2003 and that he had acupuncture and massage therapy, but no medical records from the Orient are available.  The Veteran reported that being self-employed, he could not afford insurance from 2004 to 2010 and that he sought treatment when needed and paid cash.  The Veteran indicated that he has had no accident, injury, or other issues that would have caused his current left calf condition since discharge from active duty.  He also indicated that military doctors informed him that his calf injury "would be a life-long problem with long-term issues that will get progressively worse, not better."

A December 2012 private treatment record shows that the Veteran was seen for a chronic left calf injury.  The Veteran reported that he was struck in the posterior left calf with a board while in basic training.  He reported sensitivity and numbness in the posterior calf and chronic, persistent pain.  On examination, the left calf demonstrated mild atrophy and palpable fibrotic tissue in the proximal gastrocnemius region with tenderness and decreased sensation to light touch.  The Veteran had varicose veins posteriorly, which were not present on the contralateral side.  Tibia x-rays demonstrated a small osteochondroma of the medial proximal labial metaphysis, otherwise they were normal.  The impression was left chronic posterial calf pain and possible RSD with muscle fibrosis, and the Veteran was referred for several diagnostic tests.

The Veteran underwent an electrodiagnostic study in December 2012.  He reported constant tightness and numbness in the left calf since a blunt, traumatic injury to the calf in the Army in 1990.  EMG and NCV testing revealed that "the Left Sural Anti Sensory nerve showed no response (Calf)."  The impression was left sural neuropathy.  

The Veteran also underwent a whole body nuclear medicine bone scan in December 2012, which showed a mildly increased uptake in the left lateral tibial plateau "possibly from old trauma in view of the given history."  

A December 2012 MRI of the left lower extremity showed no acute abnormality except for varicose veins posteriorly.

In January 2013, the Veteran's physician reviewed the aforementioned diagnostic tests and diagnosed the Veteran with "left chronic calf pain with musculature fibrosis and sural nerve injury."  The physician opined that the Veteran "appears to have had a permanent nerve injury sustained while in the Army in 1990 at which time he was struck in the posterior left calf with a board.  There is [sic] no active orthopedic issues at this time."  

During the June 2014 Board hearing, the Veteran testified that he was a golf caddy prior to going into the military and that he had no pre-existing injury of the left leg before his period of ACDUTRA.  He reported that his leg had never improved in terms of the muscle coming back.  He testified that the muscle was "dead" and that there is no feeling in his leg.  The Veteran reported that over time, he developed more visible varicose veins because of the bad circulation all the way down to his foot.  He also reported that his foot tingles on the left side.  He indicated that one of his physicians told him that his foot tingles "because of a lack of circulation [and] because of the dead tissue in the left calf."  

In a July 2014 addendum opinion, a VA examiner reviewed the claims file and opined that the Veteran most likely had an osteochondroma prior to service "that would have been asymptomatic and would have had absolutely no impact on his calf condition."  The examiner noted that "the osteochondroma was small and was located about the knee, nowhere near the calf."  The examiner concluded that "[t]herefore, it is less likely than not that the Veteran's calf condition would have been aggravated by any pre-existing condition such as an osteochondroma."  Regarding the question of whether a current calf condition was due to the injury in service, the examiner noted that "[i]t is well documented that the Veteran sustained an injury to the calf in service in 1990."  However, the examiner indicated that "[t]he problem is that there is no current diagnosis and he has not provided any subsequent records documenting any further treatment or workup for his calf condition."  The examiner opined that the December 2012 EMG "was essentially normal in reference to his calf as the sural nerve neuropathy would cause symptoms in the ankle and foot."  Thus, the examiner did not provide an etiology opinion.  

Having considered the above evidence in a light most favorable to the Veteran, the Board concludes that he is entitled to service connection for a left calf condition.

As an initial matter, the medical record establishes the existence of several current left calf diagnoses, to include left calf pain with musculature fibrosis and left sural neuropathy.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Regarding an in-service occurrence of an injury, the Veteran's service treatment records confirm that he injured his left calf in June 1990 while attending basic training during a period of ACDUTRA at Fort Sill, Oklahoma.  A January 1992 Statement of Medical Examination and Duty Status confirmed that the Veteran suffered a left calf injury and indicated that the Veteran's injury was incurred in the line of duty and was likely to result in a claim against the government for future medical care.

The Board acknowledges that there is evidence that the Veteran entered ACDUTRA with a pre-existing exostosis of the left knee.  However, the Veteran has reported that he did not begin experiencing left calf symptoms until his June 1990 injury, and as discussed above, a July 2014 VA examiner opined that the pre-existing exostosis was located about the knee, nowhere near the calf, and "would have been asymptomatic and would have had absolutely no impact on his calf condition."  Based on this evidence, the Board finds that the Veteran did not have a pre-existing calf condition at entry onto ACDUTRA.  That is, even if a left knee disability in fact existed prior to service it was not the same disability for which the Veteran now seeks service connection.  Accordingly, the Board finds that the second Sheddon element is satisfied.

The question then becomes whether a nexus, or relationship, between the Veteran's current disability and the Veteran's in- injury has been shown.

Upon review of the record, and resolving reasonable doubt in the Veteran's favor, the Board concludes that entitlement to service connection for a left calf condition is warranted because the competent and credible evidence of record shows that his left calf condition had its onset in service and has persisted since service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Here, the record contains service treatment record entries documenting that the Veteran experienced swelling, pain, and stiffness of his calf as a result of the 1990 ACDUTRA injury and that he incurred a permanent disability of the left calf, to include muscle (gastrocnemius region) damage and possible nerve damage.  Additionally, current findings from the Veteran's private physician describe current impairment of the left calf-to include a suggestion of continued nerve damage thought to have been present after the 1990 ACDUTRA injury as well as current findings of impairment of the left calf muscle (gastrocnemius region) which the May 1992 Medical Board found was attributable to the 1990 ACDUTRA injury.  

Additionally, the Board finds that the Veteran's reported history of continuing symptomatology since his in-service injury is competent and credible.  Although there is no contemporaneous medical evidence of left calf symptoms from 1992 to 2008, the Veteran provided competent and credible reports that he continued to experience the same symptoms since that time.  The Veteran is competent to testify regarding his calf symptoms, which are capable of lay observation, and his testimony in this regard is considered credible as there is no affirmative evidence to contradict the Veteran's reports and they are otherwise generally consistent with the evidence of record.  Layno v. Brown, 6 Vet. App. 465 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005).

Moreover, the Veteran's private physician specifically opined that the Veteran's current left calf condition was due to his ACDUTRA injury.  A review of this opinion reflects that this examiner was given an accurate factual history as to the Veteran's scope of injury in 1990 and his continuing symptoms thereafter.  After extensive testing, this examiner then correlated the current left calf symptoms to the left calf injury in service.  Overall, while the examiner did not have benefit of review of the claims file, the record does reflect that he was familiar with the Veteran's medical history, to include the onset of his left calf symptoms, and that he did not rely upon any assumptions or information that would be inconsistent with the evidence in the claims file.  Thus, the opinion remains probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

With respect to the negative VA opinion provided in April 2010, the Board finds the rationale provided to be problematic.  The April 2010 VA examiner acknowledged that the Veteran had muscle impairment and residuals of nerve damage, but only diagnosed the Veteran with the pre-existing orthopedic knee injury.  Additionally, the examiner based the negative nexus opinion exclusively on a lack of evidence of treatment after service, without considering the many lay statements alleging left calf symptoms continuously since service.  Relying on the absence of evidence in medical records to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  

The July 2014 addendum opinion also lacks probative value because it is based on an inaccurate factual premise and reflects a less than thorough review of the claims file.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Specifically, the examiner declined to provide an etiology opinion regarding the Veteran's left calf condition based on a finding that "there is no current diagnosis and he has not provided any subsequent records documenting any further treatment or workup for his calf condition."  However, as detailed above, the record shows that the Veteran underwent extensive workup for a calf condition in December 2012 and January 2013 resulting in several diagnoses related to the calf.  

Considering, in light of the above, the collective evidence of record-to include available in and post-service medical records, as well as the Veteran's competent, credible assertions as to experiencing recurrent left calf symptoms during and since service-and resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a left calf condition (manifested by injury to muscle group XI, triceps surae (gastrocnemius and soleus) and left sural nerve) is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102; 3.303.


ORDER

Entitlement to service connection for a left calf condition (manifested by injury to muscle group XI, triceps surae (gastrocnemius and soleus) and left sural nerve) is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


